Citation Nr: 1614824	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  00-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease (CAD), postoperative bypass surgery.

2.  Entitlement to an evaluation in excess of 30 percent for chronic obstructive pulmonary disorder (COPD).

3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to exposure to chemical dioxins.

4.  Entitlement to service connection for a jugular venous disability, claimed as hyperinflation of the jugular vein, to include as secondary to a service-connected disability or exposure to chemical dioxins.  

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).  
REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1965 to October 1967, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 1999, November 2002, August 2003, March 2004, and February 2008 from Regional Offices (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida, and Reno, Nevada.  

In pertinent part, the June 1999 rating decision granted entitlement to service connection for CAD and assigned a 30 percent evaluation effective May 22, 1998; the Veteran disagreed with the initial evaluation assigned.  In March 2001, the Board remanded the claim for further evidentiary development.  An April 2006 rating decision decreased the evaluation to 10 percent, effective March 14, 2006.  The Board last remanded this claim in May 2008 and February 2011.  A September 2011 rating decision granted entitlement to an earlier effective date for the service-connected CAD for retroactive purposes based on a Nehmer review, and assigned a 100 percent evaluation effective April 25, 1996 (the date of a previously filed claim for nonservice-connected pension disability for CAD).  The RO assigned a 60 percent evaluation beginning December 1, 1996.  Although the prior Board decision framed the issue as entitlement to a disability evaluation in excess of 30 percent for coronary artery disease, postoperative bypass surgery, to include whether a reduction in rating for this disability from 30 to 10 percent, effective March 14, 2006, was proper; in light of the foregoing, the Board has recharacterized the issue on the title page as entitlement to an initial evaluation in excess of 60 percent.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The June 1999 rating decision also granted entitlement to service connection for COPD and assigned a 10 percent evaluation, effective May 22, 1998.  In August 2002, the Veteran filed an increased rating claim for his service-connected COPD.  In a November 2002 rating decision, the RO increased the evaluation for COPD to 30 percent effective August 21, 2002, the date the Veteran filed his claim for an increased rating.  An August 2003 rating decision continued the 30 percent evaluation for the service-connected COPD.  The August 2003 rating decision also denied entitlement to service connection for hyperinflation of the jugular vein.  The Veteran disagreed with the evaluation assigned and the denial of service connection. The Board remanded these claims in May 2008, March 2010, and February 2011 for further procedural and evidentiary development.  The matters are now back before the Board.

In March 2010, the Board remanded the claims for entitlement to an increased rating for COPD and entitlement to service connection for hyperinflation of the jugular vein for a Board Video Conference hearing.  After the RO informed the Veteran that he would need to travel to the RO in St. Petersburg for the hearing, the Veteran withdrew his request for a hearing in August 2010.  Accordingly, the Board considers the request for a Board hearing on these issues withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

A March 2004 rating decision denied entitlement to service connection for peripheral neuropathy.  The Board remanded this claim in May 2008 and February 2011 for further procedural and evidentiary development.  It is now back before the Board.

With respect to the issue of entitlement to service connection for a cervical spine disability, a February 2008 rating decision denied entitlement to service connection.  The Veteran filed a timely notice of disagreement, and in February 2011, the Board remanded this claim for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  In February 2014, the RO issued an SOC denying entitlement to service connection for a cervical spine disability; the Veteran perfected his appeal with a VA Form 9 dated in March 2014.  The Board notes that although this issue has not yet been certified to the Board, as it was previously remanded by the Board for issuance of an SOC under Manlincon and the Veteran has perfected his appeal of this issue, the Board will accept appellate jurisdiction over it.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains VA treatment records dated from July 2008 to June 2013, to include VA addendum medical opinions dated in April 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to benefits for a child of a Vietnam Veteran born with a birth defect has been raised by the record in statements dated in October 2005 and July 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an initial increased rating for coronary artery disease (CAD), postoperative bypass surgery; entitlement to service connection for peripheral neuropathy; and entitlement to service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's COPD did not meet or approximate Forced Vital Capacity (FEV-1) scores of 40 to 55 percent predicted; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB) scores of 40 to 55 percent predicted; or FEV-1/FVC ratios of 40 to 55 percent, on objective clinical evaluation.  Maximum oxygen consumption was not 15 to 20 mL/kg/min.

2.  The preponderance of the evidence of record is against a finding that the Veteran has a current jugular venous disability.

3.  The Veteran is in receipt of a 100 percent schedular rating for PTSD, effective February 1997, and special monthly compensation at the S-1 rate for additional service-connected disabilities independently ratable as 60 percent or more from February 1997.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6604 (2015).

2.  The criteria for entitlement to service connection for a jugular venous disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  Entitlement to a TDIU is moot.  38 C.F.R. § 4.16(a) (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board last remanded the Veteran's claims in February 2011 for additional procedural and evidentiary development.  

In particular, with respect to the Veteran's claim for entitlement to an increased rating for COPD, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's COPD.  The Board also instructed the AOJ to obtain the Veteran's complete pulmonary function testing results from the October 2008 VA examination, as they were not of record.  In April 2011, the AOJ provided the Veteran with a VA examination for his COPD.  As instructed, the examiner indicated which specific symptoms were attributable to the service-connected COPD.  The examiner included all findings requested by the Board.  The AOJ also obtained the Veteran's complete pulmonary function testing results from his October 2008 and April 2011 VA examinations.

With respect to the Veteran's claim for entitlement to service connection for a jugular venous disability, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the etiology of any jugular venous disability.  In April 2011, the AOJ afforded the Veteran a VA examination for his claimed jugular venous disability.  In April 2013, the AOJ obtained an addendum opinion.  The Board finds that the opinions of record adequately addressed all questions posed by the Board.

After obtaining updated VA treatment records, the RO readjudicated the Veteran's claims in a June 2013 Supplemental Statement of the Case (SSOC).  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).
	
The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that VA has satisfied its duties to notify the Veteran under the VCAA.  In this appeal, on several occasions, the RO has provided notice to the Veteran regarding what information and evidence was needed to substantiate claims for an increased rating and service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  

In particular, with respect to the claim for an increased rating for the service-connected COPD, the RO provided pre-adjudication VCAA notice by letter, dated in August 2002.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  The RO also provided Vazquez-Flores notice in May 2010.  

With respect to the claim for entitlement to service connection for a jugular venous disability, the RO provided VCAA notice by letter dated in July 2008.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  The RO provided amended VCAA notice in September 2012.  This letter notified the Veteran of the evidence needed to substantiate the claim for secondary service connection.

With respect to the claim for entitlement to service connection for a jugular venous disability, the Board acknowledges that complete notice was not provided prior to the adverse determination on appeal (which was issued following a VA mandatory review examination).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, VA rectified any notice timing error by providing the notice and subsequently readjudicating the claim in subsequent supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

Moreover, statements and assertions by the Veteran's representative, as well as evidence submitted by the Veteran and his representative, indicate actual knowledge of information and evidence necessary to substantiate the claims on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  It is not alleged that notice in this case was less than adequate.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, and lay statements have been associated with the record.  

Additionally, with respect to the Veteran's claim for service connection for a jugular venous disability, the Veteran was afforded VA examinations in July 2003 and April 2011.  The RO also obtained an addendum VA medical opinion in April 2013.  The Board finds that taken as a whole, the opinions of records are thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the Veteran's claim for an increased rating for COPD, the Veteran was afforded VA examinations in September 2002, July 2003, October 2008, and April 2011.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.



III.  Increased Rating - COPD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service connected for COPD.  Under Diagnostic Code 6604 pertaining to chronic obstructive pulmonary disease, a 30 percent evaluation is warranted for pulmonary function tests showing FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) 56 to 65 percent predicted.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 (2014), Diagnostic Code 6604.

38 C.F.R. § 4.96(d) addresses special provisions for applying the evaluation criteria for COPD and certain other respiratory diseases.  In relevant part, the provisions are as follows:

(5)  When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.

(6)  When there is a disparity between the results of different PFT's (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.

38 C.F.R. § 4.96(d)(2), (5)-(6).

In consideration of the rating period on appeal, the relevant evidence which measured the Veteran's pulmonary function in the context of the rating criteria consists of the September 2002, July 2003, October 2008, and April 2011 VA respiratory examinations.

On VA examination in September 2002, the Veteran reported shortness of breath on minimal exertion.  He indicated that he could hardly walk 200 feet at a time before he had to stop to catch his breath.  He noted that he could not run, climb steps, or lift heavy objects.  The Veteran indicated that he was told he has asthma in 1999 and sometimes even got short of breath at rest.  He noted that this episode was usually relieved by taking albuterol.  The Veteran noted a history of chronic cough, but he denied bringing up sputum daily.  He denied a history of hemoptysis.  He denied any chest pain suggestive of pleurisy.  There was no history of fever of chills.  The Veteran reported breathing difficulties after falling asleep because of his shortness of breath.  He noted severe exercise limitations.  On physical examination, the chest was normal shape and configuration bilaterally symmetrical.  The final assessments were shortness of breath on exertion, restrictive pulmonary disease, chronic cough, history of cigarette smoking, diagnosis of COPD in 1997, diagnosis of asthma in 1997, and current use of Combivent.  

Pulmonary function testing revealed evidence of obstructive ventilatory impairment manifested by mildly reduced forced vital capacity in the presence of a normal total lung capacity.  Pulmonary function testing revealed a forced vital capacity (FVC) of 79 percent of predicted value; forced expiratory volume in one second (FEV-1) of 77 percent of predicted value; and the FEV-1/FVC of 97 percent of predicted value.  The diffusion capacity was normal.  The maximum midexpiratory flow rates were decreased to 50 percent of his predicted value.  Following bronchodilator therapy, no improvement was noted.  Post-bronchodilator, FVC was 77 percent of the predicted value; FEV-1 was 70 percent of the predicted value; and FEV-1/FVC was 91 percent of the predicted value.  The examiner concluded that the Veteran was suffering from shortness of breath on minimal exertion.  The examiner noted that this was partly related to the Veteran's heart condition; however, his pulmonary impairment was also accounting for his shortness of breath.  The examiner explained that the Veteran's pulmonary impairment was two-fold.  The examiner indicated that it was obstructive in nature as a result of cigarette smoking.

On VA examination in July 2003, the Veteran presented with a history of shortness of breath on minimal exertion.  The examiner noted that the Veteran was currently taking albuterol and Atrovent inhalers.  The Veteran reported that his condition was slowly deteriorating.  He reported getting short of breath on minimal exertion.  He indicated that he could walk up to 150 feet before having to stop to catch his breath.  He indicated that he could not run, lift heavy objects, carry heavy objects, or climb more than five or six steps at a time.  The Veteran noted that he would sometimes get short of breath at rest, which was accompanied by wheezing and coughing.  The examiner noted that this was thought to be secondary to his asthma, as his albuterol inhaler provided prompt relief.  The examiner noted a history of chronic cough not consistent with the clinical definition of chronic bronchitis.

On physical examination, the chest was of normal shape and configuration and bilaterally symmetrical.  The final assessments were shortness of breath on minimal exertion, decreased diffusion capacity, chronic cough, asthma diagnosed in 1997, and COPD diagnosed in 1997.  The examiner noted that the physical examination revealed a few crackles at the lung bases.  Pulmonary function testing revealed a FVC of 78 percent of the predicted value; an FEV-1 of 78 percent of predicted value; and an FEV-1/FVC of 72 percent of predicted value.  Diffusion capacity was decreased to 58 percent of his predicted value.  Post-bronchodilator, FVC was 76 percent of the predicted value; FEV-1 was 68 percent of the predicted value; and FEV-1/FVC was 89 percent of the predicted value.  The examiner noted that these findings were consistent with mild obstructive ventilatory impairment.  Based on these findings, the examiner diagnosed chronic obstructive lung disease with decreased diffusion capacity.  The examiner indicated that following bronchodilator therapy, there was no improvement.  Lung volumes were within normal limits.

On VA examination in October 2008, the Veteran reported daily treatment with an inhaled bronchodilator and inhaled anti-inflammatory.  He noted good response to treatment.  He reported a history of dyspnea.  He noted frequent dyspnea at rest, on moderate exertion, and on severe exertion.  He also noted occasional dyspnea on mild exertion.  He denied any other symptomatology.  The examiner noted that pulmonary function testing revealed FEV-1 of 73 percent of predicted value.  The examiner noted bronchodilator response, lung volumes with air trapping, and normal diffusion.  The examiner diagnosed chronic obstructive lung disease.  The examiner noted effects on the Veteran's usual daily activities.  There were moderate effects on exercise and recreation and mild effects on chores.  The Veteran's COPD prevented sports.  The examiner noted that the Veteran had CAD, and these symptoms overlapped with his COPD.  There was no evidence of cor pulmonale.

The October 2008 pulmonary function testing results revealed FVC of 88 percent of predicted value; FEV-1 of 73 percent of predicted value; and FEV-1/FVC of 67 percent of predicted value.  Post-bronchodilator therapy, FVC was 96 percent of predicated value; FEV-1 was 88 percent of predicted value; and FEV-1/FVC was 73 percent of predicted value.  DLCO was 85 percent of predicted value.  The interpretation of the results indicated moderate obstructive lung defect with diffusion capacity within normal limits.  The examiner noted significant response to bronchodilator.

On VA examination in April 2011, the Veteran reported a gradual onset of dyspnea during exercise and going up stairs.  He indicated that he now experienced dyspnea when performing his activities of daily living.  The examiner noted that course since onset was stable.  The examiner noted intermittent treatment with inhaled bronchodilators.  The examiner noted dyspnea on mild exertion.  There was no history of nonproductive cough, productive cough, wheezing, non-anginal chest pain, hemoptysis, respiratory failure, or cor pulmonale.  On pulmonary examination, there were decreased breath sounds and crackles.  Asthma was not present.   Diaphragm excursion and chest expansion were normal.  The examiner noted that FVC was 92 percent of predicted value; FEV-1 was moderately reduced at 72 percent of predicted value; and FEV-1/FVC ratio was decreased.  The examiner noted that post-bronchodilator, FEV-1 was increased by 23 percent on spirometry, TLC was normal, and DLCO was normal.  The impression was moderate obstructive airway disease with significant response to bronchodilators on spirometry.  Lung volumes and diffusion capacity was normal.  The examiner noted that when compared with pulmonary function tests performed in October 2008, FEV-1 was decreased by 200 mL post-bronchodilators on spirometry.

The examiner diagnosed COPD; he indicated that the problem associated with the diagnosis was dyspnea on mild exertion.  The examiner did not find any effects on usual occupation or activities of daily living.  The examiner indicated that the Veteran's signs and symptoms attributable to his COPD are dyspnea on mild exertion, and decreased breath sounds and crackles.  The examiner noted that the Veteran's FEV-1 indicated moderate obstructive lung disease attributed to his COPD.  The examiner noted normal FVC and DLCO.  The examiner found that based on the physical examination and pulmonary function testing, the Veteran was able to secure and follow a substantially gainful occupation when considering his service-connected COPD.

The April 2011 examination pulmonary function testing results revealed FVC of 92 percent of predicted value; FEV-1 of 72 percent of predicted value; and FEV-1/FVC of 61 percent of predicted value.  Post-bronchodilator therapy, FVC was 103 percent of predicated value; FEV-1 was 88 percent of predicted value; and FEV-1/FVC was 67 percent of predicted value.  DLCO was 82 percent of predicted value.  The interpretation of the results indicated moderate obstructive lung defect with lung volumes and diffusion capacity within normal limits.  The examiner noted good response to bronchodilator.

Based on the PFTs contained in the September 2002, July 2003, October 2008, and April 2011 VA examination reports, the Board finds that an evaluation greater than 30 percent is not warranted at any point during the appeal period.  At the outset, the Board notes that some of the Veteran's post-bronchodilator results were poorer than his pre-bronchodilator results.  As such, pre-bronchodilator values have been used for rating purposes in these instances.  See 38 C.F.R. § 4.96(d)(5).  The FEV-1/FVC results of 97, 89, 73, and 67 percent throughout the appeal period do not warrant an evaluation higher than 30 percent.  Additionally, the FEV-1 results of 77, 78, 88, and 88 percent do not warrant an evaluation higher than 30 percent.  The Veteran's DLCO test results of 58, 85, and 82 have predominantly been within normal limits throughout the appeal period, and do not warrant an evaluation higher than 30 percent.  Of note, the Board observes that the majority of the Veteran's pulmonary function results are consistent with a 10 percent rating.  Nevertheless, as there are some findings within the 30 percent range, the Board will not disturb the rating currently assigned. 

Additionally, there is no indication in the record of maximum oxygen consumption of 15 to 20 mL/kg/min (with cardiorespiratory limit); cor pulmonale or pulmonary hypertension; or a requirement of outpatient oxygen therapy that would justify assigning a higher compensable rating under Diagnostic Code 6604 or any other diagnostic code. 

Finally, the Board notes that no additional separate ratings for a respiratory disability are warranted, as the VA may only assign a single rating for respiratory conditions under the diagnostic code that reflects the predominant disability.  See 38 C.F.R. § 4.96(a).

The Board acknowledges the Veteran's contentions that his service-connected COPD warrants a higher evaluation.  Specifically, the Board considered the Veteran's various lay statements, in which he reported difficulty breathing and trouble with performing activities of daily living.  While the Board does not question the Veteran's lay reports, in determining the actual degree of disability, the Board finds that objective medical examinations are more probative of the degree of the Veteran's impairment.  As noted above, the rating of COPD involves the mechanical application of the rating schedule to PFT results, which results in a 30 percent rating for the entire timeframe on appeal.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased evaluation for COPD and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

      Extraschedular Considerations
      
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected COPD.  The Veteran's COPD is manifested by breathing difficulties and dyspnea on exertion, and the assigned rating contemplates this impairment.  Moreover, the rating criteria specifically contemplate pulmonary function testing, and VA examiners indicated that such testing was an accurate reflection of the Veteran's functioning.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as will be discussed in more detail below, the Board observes that the issue of entitlement to TDIU is moot.  As such, that issue is not for consideration here.



IV.  Service Connection - Jugular Venous Disability

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

The Veteran is seeking entitlement to service connection for a jugular venous disability, claimed as a disability manifested by hyperinflation of the jugular vein.  Specifically, the Veteran contends that he has a condition that manifests itself as follows: "The tops of my lungs over-inflate and press/lift against my clavicle which, in turn, presses against my jugular vein cutting off breathing and causing me to choke."  He maintains that this is not a pulmonary problem, but a condition called "hyperinflation" and seeks service connection separately from his pulmonary condition.  See February 2003 submission.  The Veteran has also described this condition as a "jugular" and or venous abnormality, which causes the sides of his neck to swell, causing difficulty breathing.  See June 2003 submission.  The Veteran has indicated that exposure to herbicides in service contributed to this disability.  See March 2004 appeal on a VA Form 9.

The Veteran's service treatment records are silent for any complaints of, treatment for, or diagnosis of a jugular venous disability.

The Veteran's complaints of neck swelling appeared to have their onset in the late 1990's.  VA treatment records noted intermittent supraclavicular swelling thought to be due to pulmonary expansion.  A computed tomography (CT) scan in 1999 noted possible filling defect of the left internal jugular vein.  Recommendation to rule out thrombus was made.  Subsequent duplex imaging revealed normal internal jugular and subclavicle veins.  Thyroid ultrasounds were also within normal limits.  MRI imaging in 2000 revealed no defects of the supraclavicular region.  Ear, nose, and throat (ENT), pulmonary, and cardiologic evaluations ruled out ENT, pulmonary, or cardiovascular causes for the claimed condition.

The Veteran was afforded a VA examination for this claimed disability in July 2003.  The examiner indicated that he was evaluating the Veteran for a possible jugular venous abnormality based on the results of a CT scan in 1996.  The examiner conducted both cardiac and pulmonary evaluations.  The Veteran reported that he did not have any health problems during his active service.  He denied any cardiovascular problems or evaluations during active service.  He noted that he developed coronary artery disease in 1995, which was manifested by a heart attack.  The Veteran indicated that he underwent coronary bypass surgery at that time.  He reported that subsequent to this episode of care, he noticed an uncomfortable swelling of his neck and supraclavicular area primarily on the left.  He indicated that he underwent an ultrasound and CT in 1996, which revealed possible thrombosis or venous pathology.  Further evaluation was recommended, but not sought.  The Veteran reported continued severe shortness of breath and difficulty breathing when his neck "inflates."  He noted that his neck would "deflate" on its own and he would feel better.  He indicated that he could not make it "inflate" or "deflate" and this was not related to his activity or body position.  The Veteran reported that this occurred multiple times throughout the day and he felt quite debilitated as a consequence.  The examiner noted that the Veteran had "inflation" while in the office, but he could not really tell any difference.

On physical examination, no condition was found.  The Veteran had some left supraclavicular and lower neck soft tissue prominence without evidence of vascular etiology; there was no pulsatility or engorgement by compression at the supraclavicular junction or bruits.  The examiner noted that the Veteran felt changes in the engorgement that were not visible or palpable.  The examiner diagnosed soft tissue prominence of the supraclavicular region on the left.  The examiner noted a CT examination seven years prior, which suggested a vascular etiology with a filling defect that might have represented thrombosis.  The examiner also provided several differential diagnoses, including asymmetric soft tissue adiposity of unknown etiology, vascular anomaly involving the external and/or internal jugular vein, or subclavian vein compromised by coronary artery bypass surgery with resulting venous congestion of the internal/external jugular system.  The examiner recommended diagnostic testing to ascertain a more definitive determination of etiology.

The Veteran underwent diagnostic testing in July 2003.  Magnetic resonance imaging (MRI) testing of the neck was normal; there were no soft tissue masses or densities.  MRI testing of the aortic arch revealed a normal aortic arch and thoracic aorta.  A magnetic resonance angiogram (MRA) of the neck revealed normal arterial and venous structures.  In August 2003, the VA examiner provided an addendum opinion.  He explained that based on the above diagnostic testing, there was no evidence of any current underlying vascular etiology for the Veteran's complaints.

Pursuant to the Board's February 2011 remand, the Veteran was afforded another VA examination in April 2011.  The Veteran reported an onset in the 1990's.  He indicated that the Miami VA Medical Center (VAMC) did a few tests in the 1990's; he noted there was a swelling "like a golf ball" in the supraclavicular space bilaterally.  He noted that tests showed abnormalities.  The examiner indicated that on physical examination, the left supraclavicular fossa appeared a little more full than the right.  There were no masses or palpable fullness, jugular vein distention (JVD) on either side, or hepatojugular reflux (HJR).  The examiner diagnosed hyperinflation of the jugular vein.

After a review of the pertinent treatment records, the examiner opined that the disability manifested by hyperinflation of the jugular vein was not caused by or a result of the Veteran's service-connected heart condition.  The examiner explained that the Veteran essentially had some intermittent swelling of the left supraclavicular fossa.  The examiner noted that after evaluation over the years, this was thought to be due to hyperinflation of the left jugular vein.  The examiner explained that this was not caused by the Veteran's service-connected heart condition as there is no evidence of decreased left ventricular ejection fraction (LVEF), which could lead to jugular venous distention.  The examiner also found that the echocardiogram did not reveal any evidence of diastolic dysfunction.  The examiner noted further that jugular vein distention was more commonly visible on the right.

In an addendum VA medical opinion dated in April 2013, the examiner indicated that there did not appear to be any clinically pertinent internal jugular vein condition.  The examiner explained that in the initial contrast study, the interpretation was the "possible" filling defect in the left internal jugular vein thrombus or artifactual finding due to dilution.  The examiner noted that a follow-up ultrasound study revealed totally normal flow and the left internal jugular vein was patent.  The examiner indicated that since it is a vein, any thrombus would have either emanated from the veins higher up in the head or in that very location, so it is inconceivable that it would have been caused by any other condition.  The examiner explained that sometimes conditions occurred naturally that were not the result of another condition.  The examiner therefore opined that it was less likely than not that the internal jugular condition (if it exists at all) was related to service, to the service-connected heart condition, or to any other service-connected condition.  The examiner further noted that it would not have been aggravated by any service-connected condition.

With respect to the crucial Shedden element (1), the weight of the evidence of record is against finding that a jugular venous disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current jugular venous disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced swelling in the area of his neck.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing jugular venous disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  As such, the Board finds that the Veteran's assertions are outweighed by the diagnostic testing showing normal neck tissue, aortic arch, and arterial and venous structures, and the July 2003 and April 2013 examiner's conclusions that there is no current clinical vascular disability.

Here, the medical evidence shows that the Veteran has not been diagnosed with any clinically pertinent vascular disability at any time during the course of the appeal.  The July 2003, April 2011, and April 2013 examination reports are clear that no clinically pertinent underlying vascular pathology has been found.  In particular, the July 2003 VA examiner did not find any condition on physical examination.  Interestingly, the examiner noted that although the Veteran reported "inflation" while in the office, the examiner could not really tell any difference.  The examiner indicated that the Veteran had some left supraclavicular and lower neck soft tissue prominence without evidence of vascular etiology; there was no pulsatility or engorgement by compression at the supraclavicular junction or bruits.  The examiner noted that the Veteran felt changes in the engorgement that were not visible or palpable.  MRI testing of the neck was normal; there were no soft tissue masses or densities.  MRI testing of the aortic arch revealed a normal aortic arch and thoracic aorta.  An MRA of the neck revealed normal arterial and venous structures.  The examiner explained that based on the above diagnostic testing, there was no evidence of any current underlying vascular etiology for the Veteran's complaints.

Moreover, the April 2013 VA examiner indicated that there did not appear to be any clinically pertinent internal jugular vein condition.  The examiner explained that in the initial contrast study, the interpretation was the "possible" filling defect in the left internal jugular vein thrombus or artifactual finding due to dilution.  The examiner noted that a follow-up ultrasound study revealed totally normal flow and the left internal jugular vein was patent.  The examiner indicated that since it is a vein, any thrombus would have either emanated from the veins higher up in the head or in that very location, so it is inconceivable that it would have been caused by any other condition.  The examiner explained that sometimes conditions occurred naturally that were not the result of another condition.  The examiner therefore opined that it was less likely than not that any internal jugular condition (if it exists at all) was related to service, to the service-connected heart condition, or to any other service-connected condition.  The examiner further noted that it would not have been aggravated by any service-connected condition.

The Board acknowledges that the April 2011 VA examiner diagnosed "hyperinflation" of the jugular vein after physical examination showed the left supraclavicular fossa appearing a little more full than the right.  However, despite diagnosing "hyperinflation" of the jugular vein, the examiner nonetheless found no evidence of vascular etiology, as there were no masses or palpable fullness, jugular vein distention (JVD) on either side, or hepatojugular reflux (HJR).  Therefore, the Board finds the April 2011 examiner's findings to be outweighed by the clinical evidence of record and the findings of the July 2003 and April 2013 examiner.

As such, the medical evidence shows that the Veteran has not been diagnosed with any clinically pertinent vascular disability at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the Veteran's complaints of swelling in the neck area affecting his breathing, the weight of the evidence is against a finding that the Veteran has had a vascular disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claims, and they fail on this basis alone.  The benefits sought on appeal are therefore denied.

In this case, there is no medical evidence showing a jugular venous disability has been present at any time during the pendency of the claims; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

V.  TDIU

In the February 2011 Board decision, the Board found that the issue of TDIU had been raised, as the Veteran had asserted that he was unable to work due to his service-connected COPD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently service-connected for PTSD, rated as 100 percent disabling; (CAD), postoperative bypass surgery, rated as 60 percent disabling; COPD, rated as 30 percent disabling; left lower extremity radiculopathy, rated as 20 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; residual left lower extremity venous insufficiency, post vein removal, rated as 20 percent disabling; residuals, sternotomy scar, rated as 10 percent disabling; degenerative joint disease of the lumbar spine, rated as 10 percent disabling; and nicotine dependence secondary to tobacco use in service, rated as noncompensable.  He is entitled to special monthly compensation (SMC) effective from February 18, 1997, based on his having a total schedular rating for PTSD and additional service-connected disabilities independently ratable at 60 percent or more as set forth under 38 U.S.C.A. § 1114(s) (2015). 

The U.S. Court of Appeals for Veteran's Claims (Court) held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

The Board concludes that the facts of Bradley are sufficiently distinguishable from the facts of this case such that the holding in Bradley is inapplicable and the Veteran's TDIU claim is in fact moot.  Specifically, the Veteran has already been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more.  As the Veteran has already been awarded SMC and therefore would have no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C.A. § 1114(s), the holding in Bradley is not applicable in this case.  Therefore, the Veteran's TDIU claim is moot.  In the event that his total schedular rating for PTSD is reduced due to improvement, he would potentially be eligible to establish a TDIU.


ORDER

Entitlement to an evaluation in excess of 30 percent for COPD is denied.

Entitlement to service connection for a jugular venous disability is denied.

Entitlement to TDIU is dismissed.


REMAND

CAD

With respect to the claim for entitlement to an initial evaluation in excess of 60 percent for CAD, postoperative bypass surgery,  the Board observes that the Veteran was last afforded a VA examination in April 2011, and the evidence indicates that his symptomatology may have worsened.  Specifically, a VA treatment record dated in February 2012 noted that the Veteran had been seen in the emergency department ten days prior for complaints of "heart racing with pain to back."  The Veteran reported that he had been sitting and working at his computer when the palpations began.  The impression was palpations and atypical chest pain.  The physician indicated that she would appreciate a cardiology opinion.  In a subsequent VA cardiology consultation that same month, the physician noted that the Veteran had been seen in the emergency department earlier that month due to palpations and left shoulder pain.  The physician noted that an electrocardiogram did not reveal any acute ischemic changes; troponins were negative times two; and   a computed tomography angiography scan was negative.  The Veteran noted that he was chest pain free; the palpations had not recurred; and he was not experiencing any dizziness, loss of consciousness, or syncope.  The impression was palpations with no evidence of significant arrhythmias and an essentially normal Holter.  

Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the evidence showing that his service-connected cardiovascular disability may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his service-connected CAD, postoperative bypass surgery.

Peripheral Neuropathy

The Board notes that the Veteran is already service-connected for bilateral lower extremity radiculopathy associated with his degenerative joint disease of the lumbar spine and residual left lower extremity venous insufficiency.  However, the Veteran has asserted that he also suffers from peripheral neuropathy of the bilateral lower extremities as a result of his exposure to chemical dioxins (Agent Orange and Agent White) while he was stationed in the Republic of Vietnam.  The Board remanded this claim in February 2011 to obtain a VA examination with etiology opinion.  

The Veteran was afforded a VA examination in April 2011.  The examiner noted a diagnosis of left ulnar neuropathy; the Veteran indicated that he woke up with a loss of sensation, tingling on the left little finger and lateral side of the ring finger, lateral side of the hand and lower arm.  He reported that he was treated by a hand specialist with an ulnar transposition.  He reported slight improvement of the sensation and tingling after the surgery, but still noted pain on light pressure.  Following an examination, the examiner diagnosed left cubital tunnel syndrome status post ulnar nerve transposition and peripheral neuropathy of the left lower extremity.  

The examiner noted that the Veteran's service treatment records did not show any complaints of, treatment for, or diagnosis of peripheral neuropathy.  The examiner noted that there were no medical records within one to two years after discharge from service.  The examiner noted that the earliest medical record available in the claims file is dated in 1995 and did not show any complaints of, treatment for, or diagnosis of peripheral neuropathy.  The examiner indicated that VA medical records from December 2003 to February 2004 showed complaints of numbness of the hands and feet; however, there was no physical examination showing loss or decrease in sensation or strength of the fingers or toes until 2009.  

The examiner found that the Veteran's ulnar entrapment (cubital tunnel syndrome) was not caused or aggravated by his service-connected disabilities.  The examiner explained that ulnar nerve entrapment is due to compression by soft tissue tumors, ganglia, constricting bands or muscles, or thrombosis of the ulnar artery.  The examiner noted that the Veteran's service-connected disabilities do not produce these etiologic factors.  As to the decreased light sensation of the left lower extremity, the examiner noted that this was not substantiated by the neurology examination in February 2011.  The examiner noted that the Veteran began to complain about his left upper extremity in 2009 when his cubital tunnel syndrome manifested.  The examiner indicated that the decreased sensation to light touch on the toes is isolated, as there was no decrease in pin sensation or vibration.  The examiner found no decreased muscle strength of the left lower extremity.  The examiner indicated that he did not know the etiology of this.  The examiner referenced medical literature which indicated that peripheral neuropathy caused by Agent Orange began within a year of exposure and resolved within two years of onset.  The examiner noted that because the Veteran's peripheral neuropathy began more than 30 years after his dioxin exposure, his neuropathy was unlikely caused by the herbicide.

The RO sought an addendum opinion regarding the Veteran's claimed peripheral neuropathy in order to clarify whether there was a current diagnosis of right and left lower extremity peripheral neuropathy and to obtain another etiology opinion with adequate rationale.  In April 2013, a VA examiner noted that after a review of the available medical records, he did not find any complaint of neuropathy of the left lower extremity.  The examiner noted findings of lower back pain radiating down the right lower extremity.  The examiner noted that the VA examination findings of dysfunction of the external peroneal nerve.  He explained that these findings would normally result in foot drop if present, and the Veteran has never complained of this.  The examiner noted that the Veteran's gait was totally negative, and he did not have any findings consistent with a foot drop.  An electromyography dated in June 2013 revealed electrodiagnostic evidence of sensorimotor lower extremity neuropathy equally affecting the right and left lower extremities.  The examiner noted that the Veteran was "very angry" when he came and had difficult conversations with many of the employees.  The examiner indicated that he would not object if the Veteran was rescheduled for an examination with another examiner.

Given the confirmed electrodiagnostic findings of bilateral lower extremity neuropathy, the Board finds that another remand is warranted in order to obtain an addendum opinion regarding the etiology of this disability.  In this regard, the Board finds the April 2011 examiner's opinion was inadequate, as he did not provide any rationale for his finding that he did not know the etiology of the left lower extremity neuropathy.  Moreover, the examiner did not provide an opinion as to whether the Veteran's peripheral neuropathy was caused by or aggravated by any of the Veteran's service-connected disabilities, as requested by the February 2011 Board remand.  Finally, the examiner did not address the etiology of the right lower extremity radiculopathy.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that remand is again warranted.

In light of the foregoing, an addendum opinion must be obtained which addresses the etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities.  

Cervical Spine

The Veteran has asserted that he has a cervical spine disability as a result of injuries from a motor vehicle accident in service (falling out of a jeep he was operating).  The Veteran also claimed that he was treated for these injuries by a field medic in Vietnam; he indicated that he did not recollect whether the field medic made the necessary reports for this treatment.  He claims that his initial injuries have progressively worsened with age.  

The Veteran's service treatment records do not reveal any complaints of, treatment for, or diagnosis of a cervical spine disability.  However, the Veteran did receive treatment for his back in service.

Post-discharge, a private treatment record dated in August 1992 reveals treatment for the cervical spine in connection with a motor vehicle accident in February 1992.  A neurological examination in December 2002 confirmed the Veteran's self-reported motor vehicle accident with resulting injury to the neck and associated pains and spasms in both scapular areas.  The diagnosis was cervical myofascial syndrome superimposed on small herniated intervertebral discs at C7 to the T1 level.

The Veteran was afforded a lumbar spine VA examination in October 2013.  The examiner noted that per the Veteran's history, during training in service, the Veteran had an accident that resulted in back and neck pain.  The Veteran reported that he was seen in the Beaumont hospital for care that included medication and a brace.  The Veteran reported that he returned to duty and while in Vietnam, his jeep tipped over, causing his back and neck to be reinjured.  He indicated that his treatment was limited due to being in a combat zone.  The examiner noted in-service treatment related to back injuries with anti-inflammatories, physical therapy, and ice.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the evidence supported the Veteran's claim of injuries in service.  The examiner noted that although there was a comment on a pre-existing back injury in the claims file, the service treatment records demonstrated treatment for back pain during service prior to deployment.  The examiner noted that following deployment to Vietnam, the Veteran reported being injured when his jeep flipped.  The examiner noted that the Veteran indicated he was treated in the field for back pain that progressively worsened with age.  The examiner therefore found that it was at least as likely as not that the Veteran's current back/neck pain may have been aggravated from his pre-existing back pain by the injury sustained in service.

In a February 2014 rating decision, the RO granted entitlement to service connection for degenerative joint disease of the lumbar spine.  The RO continued to deny the Veteran's claim for entitlement to service connection for a cervical spine disability.

The Board finds that the October 2013 examination findings are unclear with respect to whether the Veteran has a cervical spine disability that is related to his active duty service.  In this regard, although the October 2013 VA examiner found that it was at least as likely as not that the Veteran's current back/neck pain may have been aggravated from his pre-existing back pain by the injury sustained in service, the examination mainly focused on the Veteran's lumbar spine disability.  The Board notes that the Veteran has claimed that he also incurred a cervical spine disability as a result of the same motor vehicle accident in service that was found to have aggravated his pre-existing back injury.  As the Veteran has credibly asserted that this injury occurred during his combat service in Vietnam, the combat presumption is triggered, and the examiner should not rely on the absence of medical records corroborating the injury to conclude that there is no relationship between the claimant's service and a current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  In light of the foregoing and under the duty to assist, the Veteran should be afforded another examination to determine the nature and etiology of any currently diagnosed cervical spine disability.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Schedule the Veteran for an appropriate VA 
	cardiovascular examination, with an examiner who 
	has reviewed the entire claims file.  The examiner must 
	address the symptoms and severity of the service-
  connected coronary artery disease, postoperative bypass 
  surgery, including: 1) the presence of congestive heart 
  failure; 2) the workload (in METs) resulting in dyspnea, 
  fatigue, angina, dizziness, or syncope; and 3) the extent of 
  left ventricular dysfunction, with the measured ejection 
  fraction (in percentage terms).  

3.   Return the claims file to the April 2011 VA examiner 
	to obtain an addendum opinion regarding the etiology 
	of the Veteran's peripheral neuropathy of the bilateral 
	lower extremities.  If the April 2011 VA examiner is 
	unavailable, the claims folder should be reviewed by 
	another examiner.  If deemed necessary by the VA 
	examiner, the Veteran should be scheduled for another 
	VA examination.  Based on a thorough review of the 
	Veteran's claims file, the examiner is asked to:

		(a) Determine whether it is at least as likely as 
		not (50 percent probability or higher) that the 
		Veteran's peripheral neuropathy of the bilateral 
		lower extremities is etiologically related to his 
		active duty service, to include herbicide 
		exposure therein.

(b)  Determine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's peripheral neuropathy of the bilateral lower extremities was caused or aggravated by any of his service-connected disabilities.
      
   The examiner is advised that the Veteran is competent 
   to report his symptoms and history, and such reports, 
   including those of continuity of symptomatology, 
   must be acknowledged and considered in formulating 
   any opinion.
   
   If the examiner rejects the Veteran's reports, the 
   examiner must provide a reason for doing so.
   
A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.   Schedule the Veteran for a VA examination to 
	determine the nature and etiology of any currently
   diagnosed cervical spine disability.  All necessary 
   tests and studies should be accomplished and all 
   complaints and clinical manifestations should be 
   reported in detail.  The entire claims file, including a 
   copy of this remand, should be reviewed in 
   conjunction with the above evaluation.  The examiner 
   should:
   
(a)  Identify any currently diagnosed cervical spine disability.

(b) Determine whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed cervical spine disability was caused by, or is otherwise related to, the Veteran's active duty service, to include the reported jeep accident during his service in Vietnam.
   
      The examiner cannot rely on the absence of any 
		service treatment records concerning the neck/cervical 
		spine in rendering his/her opinions.  As the 
		Veteran was in combat in Vietnam, it is presumed that 
		he experienced a cervical spine injury following a 
		jeep accident in service.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

5.   After completing the above development, and any 
	other action deemed necessary, adjudicate the claims.  
	If any benefit sought remains denied, provide the 
	Veteran and his representative a supplemental 
	statement of the case after according the requisite time 
	to respond.  The matter should then be returned to the 
	Board for appropriate appellate review.


The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


